










IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA




CHIEFTAIN ROYALTY COMPANY and     )                          
JACK LANCET,                      )                     
                                    )
    )    
Plaintiffs,                )    No. CIV-11-212-R
v.                            )
)
    )    
QEP ENERGY COMPANY,         )
)
Defendant.                )


STIPULATION AND AGREEMENT OF SETTLEMENT
This Stipulation and Agreement of Settlement (hereinafter the “Settlement
Agreement” or “Stipulation”) is entered into between Chieftain Royalty Company
and Jack Lancet, on behalf of themselves and as representatives of the Class
(“Class Representatives”), and QEP Energy Company (“QEP”), collectively (the
“Parties”). The settlement contemplated by this Settlement Agreement is
conditioned on the approval of the United States District Court, Western
District of Oklahoma, as required by Federal Rule of Civil Procedure 23, as more
fully described below:
W I T N E S S E T H:
WHEREAS, the above-styled action was originally filed on January 20, 2011 in
Dewey County, Oklahoma and removed to the United States District Court, Western
District of Oklahoma, on February 28, 2011 (the “Class Action Litigation” or
“Litigation”), where it is currently pending;
WHEREAS, Class Representatives have made certain claims against QEP, as more
fully described in the Joint Status Report and Discovery Plan filed March 22,
2011 (Docket No. 15), and



--------------------------------------------------------------------------------




Plaintiffs' Second Amended Complaint filed on August 16, 2012 in the Class
Action Litigation (Docket No. 109);
WHEREAS, Class Representatives and Class Counsel have prosecuted the Class
Action Litigation for two years, which has included extensive discovery of
documents and data, depositions, expert reports, research, class certification,
accounting review and analysis, consultation with and preparation of expert
witnesses, formal mediation, settlement negotiations among counsel, land and
lease record review and analysis, engineering review and analysis, damage
modeling, and other investigations and preparation;
WHEREAS, Class Representatives and Class Counsel acknowledge that during the
course of their prosecution of the Class Action Litigation, they have received,
examined, and analyzed information, documents, and materials they deem necessary
and appropriate to enable them to enter into this Settlement Agreement on a
fully-informed basis, and after such examination and analysis, and based on the
experience of Class Counsel and the expert witnesses and consultants, Class
Representatives and Class Counsel have concluded that the terms and conditions
of this Settlement Agreement are fair, reasonable, adequate and in the best
interests of the Class and Class Representatives. Class Representatives agreed
to settle the claims asserted in the Litigation pursuant to this Stipulation,
after considering (i) the substantial benefits that Class Members will receive
from resolution of the Litigation, (ii) the risks of litigation, and (iii) the
desirability of permitting the Settlement to be consummated as provided by the
terms of this Stipulation;
WHEREAS, all parties to this Settlement Agreement agree that further prosecution
and defense of the Class Action Litigation would be protracted and expensive,
have taken into account the uncertainty and risks inherent in any such
litigation, and have determined that it is desirable to compromise and settle
all claims in the Class Action Litigation;
WHEREAS, the Court issued an order certifying a Class on March 16, 2012 (Docket
No. 87);

2

--------------------------------------------------------------------------------




WHEREAS, the Court approved the Parties' amended Class definition on April 5,
2012 (Docket No. 91);
WHEREAS, the Court approved a form of notice to Class members on May 24, 2012
(Docket No. 103). A copy of the form of notice sent to Class Members identified
as of July 2012, is attached hereto as Exhibit 1;
WHEREAS, the Parties have executed this Settlement Agreement solely to
compromise and settle the Class Action Litigation for the reasons set forth
herein; and
WHEREAS, QEP has denied, and continues to deny, any and all liability to Class
Representatives, the Class, and Class Counsel.
NOW THEREFORE, in consideration of the payments, mutual promises, agreements,
undertakings, releases, and other terms and provisions of this Settlement
Agreement, the sufficiency of which is hereby acknowledged by all parties
hereto, QEP and Class Representatives, on behalf of themselves and the Class,
stipulate and agree as follows, subject to the approval of the Court pursuant to
Rule 23(e) of the Federal Rules of Civil Procedure, without admission of any
liability or wrongdoing, and in consideration of the benefits flowing to the
parties as set forth herein, that all Released Claims shall be fully, finally
and forever compromised, settled, released and discharged and the Litigation
shall be dismissed with prejudice, upon and subject to the following terms and
conditions.
1.    DEFINITIONS

As used throughout this Settlement Agreement, the Plan of Allocation and
Distribution Order and all other documents attached hereto, the following
phrases and words will be given the meanings set forth below:
1.1    “Administration, Notice and Distribution Costs” means the reasonable and
necessary: (1) fees, costs and expenses generated or incurred in the
administration, distribution,

3

--------------------------------------------------------------------------------




notification or other aspects of implementing the Settlement (except those
described in subparagraph (8) of this paragraph 1.1); (2) fees, costs and
expenses associated with the Settlement Administrator (if any) retained by the
Settling Parties in conjunction with the administration, distribution,
notification or other aspects of implementing the Settlement; (3) fees, costs
and expenses associated with any expert(s) retained by QEP in conjunction with
the administration, distribution, notification or other aspects of implementing
the Settlement; (4) fees, costs and expenses incurred to identify the names,
addresses and tax identification numbers of members of the Class; (5) fees,
costs and expenses incurred to publish and mail the Notice of Settlement to the
Class (including, but not limited to, the cost to print the Notices, mail the
Notices, and publish the Notices pursuant to the Plan of Notice) and any Notice
required by the Class Action Fairness Act of 2005; (6) fees, costs and expenses
to prepare, issue and mail (and re-issue and re-mail, if necessary) the
Distribution Checks to the members of the Class; (7) fees, costs and expenses to
provide a reconciliation of the Distribution Checks issued, cashed, returned and
which become stale-dated; and (8) fees, costs, expenses incurred by Class
Counsel and/or Class Representatives (including the fees, costs and expenses of
experts or other personnel retained by Class Representatives or Class Counsel)
for the administration, distribution, notification or other aspects of assuring
themselves that the Settlement is implemented. Subject to Court approval, Class
Counsel and Class Representatives shall have the right to recover, out of the
Class's share of the Settlement Fund, all fees, costs, and expenses listed in
subsection (8) of this paragraph (in addition to recovering all other fees,
costs and expenses they incurred on behalf of the Class). QEP shall bear all
other administration, distribution, notification or other fees, costs and
expenses, including those listed in subsections (1)-(7) of this paragraph;
provided, however, that to the extent any residual or unclaimed funds remain in
the Escrow Account after distribution has otherwise been completed, QEP may,
pursuant to Court order, be reimbursed from such funds for the out-of-pocket
costs incurred by QEP under this paragraph.

4

--------------------------------------------------------------------------------




1.2    “Agreed Protective Order” means the Agreed Protective Order filed March
23, 2011, in the Class Action Litigation.
1.3    “Case Contribution Award” means those awards ordered by the Court, if
any, to the Class Representatives for their time, expense and/or participation
in this Litigation.    
1.4    “Claim Period” means the times during and for which the Class is making
claims relating to the Class Wells. The Claim Period commences separately for
each Class Well on the earlier of either: (i) the date on which QEP began
operating or separately marketing gas and its constituents from that Class Well,
or (ii) the effective date from which QEP is alleged to have assumed the
liability of a predecessor entity or assignor for alleged royalty underpayment,
but not prior to the date that predecessor entity or assignor operated or
separately marketed the gas and its constituents. The Claim Period ends for each
Class Well on the earlier of either: (i) the date on which QEP stopped operating
or separately marketing gas and its constituents from that Class Well, (ii) the
effective date of the assignment by QEP to an unaffiliated successor entity and
any other entities to whom QEP sold its interests in Class Wells, with effective
dates of sale being those set forth in the respective purchase and sale
agreements, or (iii) February 28, 2013.
1.5    “Class Action Litigation” and/or “Litigation” means that class action
pending in the United States District Court, Western District of Oklahoma,
styled and numbered: Chieftain Royalty Company and Jack Lancet v. QEP Energy
Company, Case No. CIV-11-212-R.
1.6    “Class Counsel” means the law firms of: (a) Barnes & Lewis, LLP; and (b)
Nix, Patterson & Roach, LLP.
1.7    “Class Leases” means all oil and gas leases covering any mineral interest
in land on which one or more Class Wells are located, either directly or as part
of an Oklahoma Corporation Commission designated Unit or other unit or
communitization agreement, and where one or more Class Members are the royalty
owners under the lease(s) during all or part of the Claim Period for

5

--------------------------------------------------------------------------------




the Class Well(s) associated with the lease(s). Additionally, “Class Force
Pooled Royalty Interests” means the royalty interest of Class Members created
under the terms of Oklahoma Corporation Commission (OCC) force pooling orders to
the extent such force pooled royalty interest relates to Class Members during
the Claim Period for Class Well(s).
1.8    “Class Member” or “Class” means a royalty owner within the description of
the Class in the Class Action Litigation and who has not filed a request for
exclusion in response to the Notice of Class Certification. Class Members will
be assumed to be those persons in the most recent and reasonably available
royalty pay deck during the Claim Period for each Class Well after first
excluding persons who have opted out of the Class or are excluded under the
terms of the class definition. The Class is more specifically described as
follows:
All non-excluded persons or entities who are or were royalty owners in Oklahoma
wells where QEP Energy Company is or was the operator (or, as a non-operator,
QEP separately marketed gas). The Class Claims relate only to payment for gas
and its constituents (helium, residue gas, natural gas liquids, nitrogen and
condensate) produced from the wells. The Class does not include overriding
royalty owners or other owners who derive their interest through the oil and gas
lease. The Class is divided into the following subclasses:


Subclass 1:
All Class Members who have or had a direct lessor-lessee relationship with QEP



Subclass 1(a):
where QEP is or was the Operator of Oklahoma wells.



Subclass 1(b):
where QEP, as non-operator of Oklahoma wells, separately marketed gas.



Subclass 2:
All Class Members who do not or did not have a direct lessor-lessee relationship
with QEP



Subclass 2(a):
where QEP is or was the operator of the    Oklahoma wells.



Subclass 2(b):
where QEP, as non-operator of Oklahoma wells, separately marketed gas.



The persons or entities excluded from the Class are: (1) agencies, departments
or instrumentalities of the United States of America and the State of Oklahoma;
(2) publicly traded oil and gas exploration companies and their affiliates; (3)
the claims

6

--------------------------------------------------------------------------------




of royalty owners to the extent previously released by settlement in the case
styled McIntosh v. Questar, Case No. CJ-02-22, District Court for Major County;
(4) members of the class certified in Bridenstine v. Kaiser Francis, Case No.
97, 117 (unpublished) August 22, 2003, cert. denied, June 26, 2006, Okla. Sup.
Ct., Case No. DF-01569, but only to the extent of their respective royalty
interests in wells connected to the Beaver Gathering System in Beaver and Texas
counties, Oklahoma; (5) members of the class certified in Naylor Farms v.
Anadarko OGC Co., No. CIV-08-668-R, 2009 U.S. Dist. LEXIS 127516 (W.D. Okla.
Aug. 26, 2009), but only to the extent of their respective royalty interests in
wells operated by QEP in Beaver and Texas counties, Oklahoma; and (6) persons or
entities that Plaintiffs' counsel is, or may be prohibited from representing
under Rule 1.7 of the Oklahoma Rules of Professional Conduct.


1.9    “Class Representatives” means Chieftain Royalty Company and Jack Lancet.
1.10    “Class Wells” means every oil and gas well that QEP has operated or
marketed gas from in the State of Oklahoma. The Parties have attempted to
prepare a complete list of Class Wells including Claim Period in Exhibit 2,
attached hereto. The claims on Class Wells are only settled for the Claim
Period(s) for each Class Well. However, in the event there is any mistake as to
the Class Well name or description, or if a Class Well has been mistakenly
omitted, that name or description may be subsequently corrected by agreement of
the parties or Order of the Court, without further notice to the Class. The list
of Class Wells shown in the attached exhibit also show in relation to each well
the percentage of the Net Settlement Proceeds attributable to each Class Well
that has been determined by Class Counsel. Exhibit 2 has been prepared based on
the electronic accounting data and gas marketing data provided by QEP through
discovery in this action, and production data obtained from the State of
Oklahoma and a third party called IHS. QEP represents that the records it
provided are kept in the ordinary course of QEP's business operations and
represent the best information that is available to QEP concerning Class Wells.
However, the data may include clerical and other inadvertent mistakes. Also,
because of a change in QEP's accounting system that occurred in 1992, electronic
accounting data before that time is limited, causing the Parties to rely on
commercially available data concerning production from Class Wells and
extrapolations therefrom.

7

--------------------------------------------------------------------------------




Therefore, despite the best efforts of the Parties, Exhibit 2 may not correctly
identify all Class Wells and the Claim Period for each of them. The definitions
of the Class (subsection 1.8) and Claim Period (subsection 1.4) for each Class
Well are controlling for all purposes over the information contained in Exhibit
2.
1.11    “Complaint” means collectively the Petition, Docket 1-2, the First
Amended Complaint, Docket 96, and the Second Amended Complaint in the
Litigation, Docket No. 109.
1.12    “Court” means the Honorable David Russell, United States District Court
for the Western District of Oklahoma.    
1.13    “Defendant” and/or “QEP” means QEP Energy Company, the Defendant in the
Class Action Litigation.
1.14    “Distribution Check” means a check payable to a Class Member who does
not opt-out of this Settlement, or who is not otherwise excluded by order of the
Court, for the purpose of paying that Class Member's share of the Net Class
Settlement Cash Amount payable to such Class Member pursuant to the Class
Distribution Order.
1.15    “Effective Date” means the first date by which all of the events and
conditions specified in Paragraph 1.19 of this Stipulation have been met, have
been waived, or have occurred, as set forth in that paragraph.
1.16    “Escrow Account” means an interest-bearing account maintained by the
Escrow Agent.
1.17    “Escrow Agent” means the escrow agent appointed and approved by the
Court.
1.18    “Escrow Agreement” means the agreement(s) between Class Counsel (on
behalf of Class Representatives and the Class) and the Escrow Agent setting
forth the terms under which the Escrow Agent shall maintain the Escrow Account
in accordance with this Stipulation.

8

--------------------------------------------------------------------------------




1.19    “Final” when referring to the Judgment, means the later of: (i) if there
is an appeal from the Judgment, the date of final affirmance on appeal and the
expiration of the time for any further judicial review whether by appeal,
reconsideration, or a petition for a writ of certiorari and, if a writ of
certiorari is granted, the date of final affirmance of the Judgment following
review pursuant to the grant; or (ii) the expiration of the time for the filing
or noticing of any appeal from the Judgment. No appeal or proceeding seeking
judicial review pertaining solely to (a) Court approval of the Plan of
Allocation; and/or (b) the Court's award of attorneys' fees, Case Contribution
Awards, costs or expenses shall affect whether the Judgment becomes Final or the
timing thereof.
1.20    “Final Fairness Hearing” means the hearing set by the Court under Rule
23(e) of the Federal Rules of Civil Procedure to consider final approval of the
Settlement.
1.21    “Future Benefits” means the future benefits provided by QEP in
consideration for the Settlement, which are set forth in Section 2 below.
1.22    “Gross Settlement Fund” means the Settlement Cash Amount (defined
herein), plus any interest on or other income or gains in respect of that amount
earned while such amount is held by the Escrow Agent. In addition to the
Settlement Cash Amount paid to establish the Gross Settlement Fund, QEP agrees
to provide certain Future Benefits as described more fully in paragraph 2.2
below.
1.23     “Judgment” means the Order Approving Class Action Settlement and
Judgment of the United States District Court, Western District of Oklahoma,
finally approving the settlement between the Class and QEP, which shall include
provisions substantially as set forth in paragraph 3.5 herein and substantially
in the form attached hereto as Exhibit 3.
1.24    “Litigation Expenses” means the reasonable costs and expenses incurred
by Class Counsel in commencing and prosecuting the Litigation.
1.25    “Net Settlement Cash Amount” has the same meaning as “Net Settlement
Fund(s)” and “Net Settlement Proceeds” and means: the Gross Settlement Fund
less: (1) Class Counsel's

9

--------------------------------------------------------------------------------




Fees and Litigation Expenses, (2) any Case Contribution Award awarded by the
Court; (3) any Administration, Notice and Distribution Costs incurred by Class
Counsel and/or Class Representatives under subsection 1.1(8) as allowed by the
Court; and (4) any other expenses that the Court orders to be deducted from the
Settlement Cash Amount. Subject to paragraph 1.1, QEP's costs of Administration,
Notice and Distribution are not to be deducted from the Net Settlement Cash
Amount. In addition to the Settlement Cash Amount paid to establish the Gross
Settlement Fund, QEP agrees to provide certain estimated Future Benefits by
changing its royalty payment methodology beginning with March 2013 production,
as described more fully in paragraph 2.2 below.
1.26    “Notice of Class Certification” means the Agreed Form of Notice of
Pendency of Class Action approved by the Court on May 24, 2012 (Docket No. 103).
1.27    “Notice of Settlement” means the Notice of Pendency of Class Action and
Proposed Settlement, Final Approval Hearing, and Motion for Attorney's Fees and
Reimbursement of Litigation Expenses to the Class Members in substantially the
form of Exhibit 4 attached hereto and the Summary Notice of Settlement for
Publication in substantially the form of Exhibit 5 attached hereto.
1.28    “Plan of Allocation and Distribution Order(s)” mean the proposed plan of
allocation and/or any order(s) entered by the Court authorizing and directing
that the Net Settlement Fund be distributed, in whole or in part, to the members
of the Class who do not opt-out of this Settlement, or who are not otherwise
excluded by order of the Court.    
1.29    “Preliminary Approval Order” means the order (substantially in the form
attached hereto as Exhibit 6) to be entered by the Court preliminarily approving
the Settlement and directing that the Notice of Settlement be provided to the
Class as set forth therein.
1.30    “Released Claims” include all claims associated with the marketing of
and calculation and reporting of royalty on gas and its constituents (including
helium, residue gas, natural gas liquids, nitrogen and condensate) during the
Claim Period for each Class Well. The Released Claims include

10

--------------------------------------------------------------------------------




those set out in the Complaint, including: (1) that QEP underpaid royalty as a
result of direct or indirect deductions from royalty associated with marketing,
gathering, compressing, dehydrating, treating, processing, including plant and
compressor fuel, and similar services with respect to gas and its constituents;
(2) that QEP improperly paid royalty based on proceeds received from sale of the
gas and gas constituents under “percentage of proceeds” (“POP”) or similar
contracts; (3) that QEP underpaid royalty by not paying royalty on gas used off
the lease, gas used for gas plants, and gas used in the manufacture of products
(fuel gas); (4) that QEP failed to pay or underpaid royalty on drip gas or
condensate that was separated from the gas stream in the gathering system or gas
plant; (5) that QEP underpaid royalty by not paying royalty on the full value
(before deduction of any costs) of residue gas and natural gas liquids that were
part of the gas stream at the wellhead gas meter; (6) that QEP misled Class
Members in monthly royalty payments as to the amount and nature of deductions
from royalty on gas and gas constituents; (7) that QEP violated its fiduciary
duties to the Class Members; (8) that QEP failed to provide all of the
information required by the Oklahoma Production Revenue Standards Act (PRSA) on
monthly check stubs, and otherwise failed to comply with the PRSA; (9) that QEP
failed to make diligent efforts to secure the best terms available for the sale
of gas and its constituents; (10) that QEP failed to account to Class Members
for the full value of the production, including all deductions and reductions
from the value of production; and (11) that as a result of QEP's actions as
alleged above, QEP is liable to Class Members for breach of contract, tortious
breach of contract, breach of fiduciary duty, actual fraud, constructive fraud,
deceit, conversion, conspiracy, unjust enrichment/disgorgement, accounting,
punitive damages, statutory interest and penalties under the PRSA or otherwise,
and fees (attorney fees, expert fees and litigation costs) under the
PRSA.    The Released Claims also include all other legal theories that, based
on the facts alleged in the Complaint, could have been asserted as to royalties
payable by QEP on the production of gas and its constituents from the Class
Wells during the Claim Period(s), except to the

11

--------------------------------------------------------------------------------




extent described in the next paragraph.
The Released Claims do not include royalty paid by QEP as a pass-through agent
for 'take-in-kind' working interest owners pursuant to 52 O.S 570.4(B), for
which the parties agree QEP has no liability. The Released Claims also
specifically do not include: (a) royalty payment adjustments made or to be made
in the ordinary course of business for production months through February, 2013;
(b) claims that QEP is obligated to make routine prior period adjustments for
clerical or administrative errors concerning prices actually received, volumes
actually sold or produced, or decimal interest designations of the type that
historically have been addressed by QEP by way of prior-period adjustments, but
only to the extent that QEP in fact received, or receives, a retroactive price,
volume or value adjustment; (c) claims to money held in suspense by QEP as of
the release date; (d) claims that QEP failed to comply with obligations to
protect the Class Members from drainage; (e) and/or claims that QEP breached
obligations to the Class Members to develop Oklahoma oil and gas leases. “Class
Claims” shall have the same meaning as “Released Claims.” The parties agree that
the Settlement Cash Amount does not include any payment for underpaid royalties
from Class Wells sold by QEP to other parties for production that has occurred
from and after the effective date such Class Wells were sold by QEP to such
other party or parties.
1.31     “Released Parties” means QEP, and all past and present parents,
affiliates, directors, officers, employees, attorneys, agents, consultants,
servants, stockholders, representatives, subsidiaries, predecessor entities of,
and affiliated successor entities to QEP. Released Parties shall also include
the assignor of any Class Wells for which QEP has assumed the assignor's
liability for any alleged royalty underpayment, but only as to Class Claims with
respect to such assigned Class Wells during the Claim Period. Other working
interest owners in Class Wells also constitute Released Parties, but only to the
extent QEP, as well operator, marketed gas and its constituents and paid royalty
on behalf of such other working interest owners during the Claim Period(s). No
claims are

12

--------------------------------------------------------------------------------




released against other working interest owners to the extent they separately
marketed gas from Class Wells. No claims are released as to gas marketed for QEP
by third-party operators not affiliated with QEP; however, the Class and all
Class Members covenant not to sue the Released Parties for any alleged royalty
underpayment with respect to such gas and its constituents marketed by others.
The Class does not release QEP's assignees in Class Wells for any claims
occurring or arising after the Claim Period(s) for any well(s) so assigned to
any assignee. Released Parties do not include any entity to whom QEP has sold
any of the Class Wells (and associated Class Leases and Class Force Pooled
Royalty Interests) for any claims occurring or arising after the Claim Period(s)
for any Class Well(s) sold to any such entity. Further, notwithstanding any
language herein to the contrary, Released Parties do not include any
non-affiliated company to whom QEP sold Class Wells, for any claims relating to
underpaid royalty on production that has occurred from and after the effective
date such Class Wells were sold by QEP to such other company.
1.32    “Request for Exclusion” means any request for exclusion from the Class
pursuant to Rule 23(e)(4) of the Federal Rules of Civil Procedure.
1.33    “Settlement” means the total settlement value, which includes the
Settlement Cash Amount of $115 million plus Future Benefits of an estimated $40
million from changes in future royalty payment methodology, as described in
paragraph 2.2 below, which comprise an estimated total Settlement value of at
least $155 million.
1.34    “Settlement Administrator” means, subject to approval and appointment by
the Court, the person or entity who shall administer the Settlement.
1.35    “Settlement Cash Amount” has the same meaning as “Settlement Funds” or
“Settlement Proceeds” and means the total cash amount of $115 million, to be
paid by QEP in settlement of all Released Claims on Class Wells for the Claim
Period(s) for Class Members who have not opted out of the Class, or who have not
been otherwise excluded by an order of the Court,

13

--------------------------------------------------------------------------------




for all alleged deductions or reductions from the values and/or volumes of the
gas and its constituents and all alleged royalty underpayments with respect
thereto, as alleged by Class Representatives, and all related damages alleged to
be potentially recoverable in conjunction therewith, plus interest. “Settlement
Cash Amount,” “Settlement Funds” and/or “Settlement Proceeds” does not include
those Administration and Distribution Costs as defined in subsections (1)
through (7) of paragraph 1.1, which shall be performed at the sole expense of
QEP. In addition to the Settlement Cash paid to establish the Gross Settlement
Fund, QEP agrees to provide certain Future Benefits as described more fully in
paragraph 2.2 below.
1.36    “Settling Parties” or “Parties” means (i) Class Representatives on
behalf of themselves and the Class Members, and (ii) QEP.
2.     CONSIDERATION AND STIPULATION FOR FUTURE ROYALTY PAYMENT METHODOLOGY AND
CHECK STUBS
2.1    In consideration of the Settlement, QEP shall pay or cause to be paid the
Settlement Cash Amount in cash into the Escrow Account within five (5) business
days after the later of (i) entry of the Preliminary Approval Order, and (ii)
receipt by QEP of information from the Class Representatives necessary to
effectuate a transfer of funds, including wiring instructions to include the
bank name and ABA routing number, account name and number, and a signed W-9
reflecting a valid taxpayer identification number for the qualified settlement
fund in which the Escrow Account has been established. Any late payment by QEP
into the Escrow Account will accrue interest at the statutory rate of 12%
compounded yearly. The parties agree, subject to final approval of the Court, to
settle the claims in this case for the cash sum of $115 million, to be paid by
QEP to the Class, plus the Future Benefits as described below. The Settlement
Cash Amount shall not be reduced for any reason, including, but not limited to,
the opting out of any Class Member or the inability to locate any Class Member.

14

--------------------------------------------------------------------------------




1.In addition to the Settlement Cash Amount, as additional consideration for the
Settlement, QEP agrees to provide the following Future Benefits to the Class,
which QEP estimates has a net present value of at least $40 million to the
Class:
STIPULATION FOR THE FUTURE PAYMENT OF ROYALTY:
Commencing with production month March 2013 and continuing without limitation
thereafter, where QEP markets gas for itself and others from Class Wells and
future wells on the Class Leases and Class Force Pooled Royalty Interests
(including units created pursuant to Oklahoma Law and or private pooled or
communitized units), QEP will make no deduction from royalty for: gathering fees
(from the wellhead through the point the gas first enters a mainline high
pressure interstate or intrastate transmission pipeline); compression fees (from
the wellhead through the point the gas first enters a mainline high pressure
interstate or intrastate transmission pipeline); treating and dehydration fees
(from the wellhead through the point the gas first enters a mainline high
pressure interstate or intrastate transmission pipeline); and fuel gas (from the
lease custody transfer meter through the point the gas first enters a mainline
high pressure interstate or intrastate transmission line).
a.
On gas where QEP receives NGL value or volume where the unprocessed gas has a
wellhead heat content of more than 1,050 BTU's per standard cubic foot, QEP will
deduct a gross processing fee of $0.30 per gas plant inlet MCF (“Processing
Fee”) proportionately from all Class Members. In other words, the Class Members
as royalty owners will bear their proportionate part of the gross processing
fee. By way of example only, if the royalty is 1/5th then royalty owners will
bear and pay 1/5th of a $0.30 processing fee, i.e., $0.06 per gas plant inlet
MCF. Beginning in 2014, with the January production month, the


15

--------------------------------------------------------------------------------




processing fee shall be adjusted annually based on the proportional year over
year change in the Average United States Consumer Price Index for All Items, All
Urban Consumers (CPI-U), U.S. City Average (as published by the United States
Department of Labor, Bureau of Labor Statistics), for the 12 months ending
December 31 of the previous year; provided, however, that such Processing Fee
shall never be less than the initial fee of $0.30 per gas plant inlet MCF. An
example calculation for the annual adjustment is attached as Exhibit 7. If a
plant statement does not contain information on fuel gas volumes consumed before
and after the plant inlet, QEP will estimate the plant inlet MCF for purposes of
the processing fee calculation by allocating 66.66% of the total calculated fuel
gas volumes (i.e., before and after the plant inlet) to points before the plant
inlet.
b.
The value of NGLs, residue gas, and fuel gas for calculation of royalty shall be
based on the product prices contained in the plant statement issued by the plant
operator applicable to each well. The volume and value of residue gas shall be
grossed up to account for percent-of-proceeds (POP) type reductions in the plant
statement, if any, and further adjusted to add back the value of the royalty
interest owner's share of off-lease fuel that has been deducted in the plant
statement. Likewise, the volume and value of individual NGL products shall be
grossed up to 100% of the allocated NGL product volumes and values reported on
the plant statement. For avoidance of doubt, it is the intention of the Parties
that Class Members not bear any diminution of volume or value for NGLs or
residue gas marketed by QEP due to application of direct or indirect fees (for
example, a POP reduction) or deduction of off-lease fuel. The only fee deducted
in


16

--------------------------------------------------------------------------------




calculation of royalty will be their proportionate part of the Processing Fee
provided for above. An example of how royalty will be calculated under this
paragraph is attached as Exhibit 8. QEP will use commercially reasonable efforts
to obtain fee-based processing arrangements on future wells on Class Leases
(including Units created pursuant to Oklahoma Law and/or private pooling or
communitized units) and, where not practicable, QEP will enter into POP
contracts that seek to maximize the recovery of NGLs, to the mutual benefit of
QEP and the Class Members.
c.
The value of all other gas for calculation of royalty will be the measured
quantities (in MMBTU) at the lease custody transfer meter times the Panhandle
Eastern Pipe Line Company: Texas, Oklahoma (mainline) monthly index price as
published in Platt's Inside FERC's Gas Market Report (the “PEPL Index Price”).
If the PEPL Index Price is discontinued or materially modified, or cannot be
used, its successor will be used, or in the absence of a successor, QEP will
select another publication or methodology that enables calculation of a price
closely comparable to the PEPL Index Price.

d.
With respect to wells subject to existing processing contracts, QEP will, to the
extent practicable, seek amendments to the contracts to maximize the value or
volume of liquids recovered thereunder to the joint benefit of QEP and its
royalty owners.

e.
Class members who participate in this Settlement covenant not to sue QEP or its
successors and assigns in relation to the future royalty payment methodology
described herein, or on the estimated value of the Future Benefits derived
therefrom to an individual Class Member or the Class as a whole. The future


17

--------------------------------------------------------------------------------




royalty payment methodology described herein is binding on all Class Members who
participate in the settlement and on QEP and on their respective successors and
assigns.
f.
Chieftain Royalty Company, for its future benefit and the future benefit of the
Class, shall have the right to require an audit of QEP's compliance with the
future royalty calculation described above. Such audit rights and procedures are
discussed more fully in paragraph 2.5 below.

g.
The Future Benefits arising out of the royalty payment methodology set forth in
this paragraph 2.2 are binding on QEP (and QEP's successors and assigns) and may
not be waived. Any disputes over QEP's compliance with its obligations under
paragraph 2.2 shall be resolved by binding arbitration, conducted by a single
arbitrator mutually agreed to by the Parties, conducted pursuant to the
Commercial Arbitration Rules of the American Arbitration Association or, if
mutually agreed to by the Parties, such other rules and procedures as agreed to
by the Parties. QEP shall pay the costs of any such arbitration; however, the
prevailing party in any such arbitration will be entitled to reimbursement of
its reasonable attorney's fees from the losing party. This sub-paragraph applies
equally to any successor or assignee of QEP.

h.
The Parties agree that the terms of paragraph 2.2 amend the method of
calculation of royalty for the Class Leases and Class Forced Pooled Royalty
Interests, and run with the land.  In order to give notice of the agreed
methodology for payment of future royalty to successors and assigns of both QEP
and the Class Members, QEP will record a Notice of Settlement Concerning Royalty
Payments on Gas and its Constituents, substantially similar to that set


18

--------------------------------------------------------------------------------




forth in Exhibit 9 hereto, to be indexed against the lands in the counties where
Class Leases and Class Forced Pooled Royalty Interests are located.
2.3. For gas and its constituents produced from Class Wells operated by QEP
beginning March 1, 2013, Class Members and QEP agree that check stubs required
by the Oklahoma Production Revenue Standards Act will be prepared to reflect the
agreed methodology in paragraph 2.2 for payment of royalty in the future. QEP
will therefore prepare check stubs as follows, and Class Members who participate
in this Settlement agree that check stubs completed in the following manner will
comply fully with the Oklahoma Production Revenue Standards Act and any other
provisions of Oklahoma law for reporting of royalty payments:
a.
For gas and its constituents produced from wells with a wellhead heat content of
1050 BTU per standard cubic foot or below, QEP will show, as the total MCF
attributed to the payment, the total MCF measured at the lease custody transfer
meter. For the price per MCF, QEP will adjust the PEPL monthly index price per
MMBTU by the BTU adjustment. QEP will separately show the BTU content of the gas
as measured at the lease custody transfer meter.

b.
For gas and its constituents produced from wells with a wellhead heat content
above 1050 BTU per standard cubic foot, where QEP does not receive NGL value or
volume, QEP will prepare check stubs in the same manner as for wells with a
wellhead heat content of 1050 BTU per standard cubic foot or below.

c.
For wells with a wellhead heat content above 1050 BTU per standard cubic foot,
where QEP receives NGL value or volume, QEP will separately report a volume and
value for residue gas (including fuel gas) and NGLs.

(i)
The volume and value for residue gas will be based on the methodology in
paragraph 2.2 (the allocated residue gas volume on the plant statement,


19

--------------------------------------------------------------------------------




grossed up for any percent-of-proceeds type reduction, and increased to include
the value of the royalty interest owner's share of fuel gas shown on the plant
statement). The price per MMBTU of residue gas and fuel gas will be the price
shown on the applicable plant statement converted to an MCF price. QEP will
separately show the BTU content of the gas shown on the plant statement. QEP may
show the fuel gas and price for the fuel gas in MMBTUs if those values are
reflected in MMBTUs on the plant statement.
(ii)
The volume and value of NGLs will be the gallons (converted to barrels)
allocated to QEP, grossed up for any percent-of-proceeds type reduction. The
price per barrel will be the weighted average price as shown in the plant
statement for all of the allocated NGL products.

(iii)
QEP will show as a deduction the gross Processing Fee of $0.30 per plant inlet
MCF adjusted annually as provided in paragraph 2.2.

(iv)
Plant Statements as used herein are the statements from the midstream companies
which detail volumes, BTU content and value between the lease custody transfer
meter and the gas plant tailgate, however actually titled.

2.4    The Class Members who participate in this settlement agree, in exchange
for the cash Settlement Cash Amount, estimated Future Benefits and the
performance of the other obligations and duties of QEP set forth herein, to give
the Mutual Release, Dismissal and Covenant Not to Sue described in Section 4,
below, and the other valuable consideration provided herein. The Parties agree
that the estimate of net present value from changing the methodology for future
payment of

20

--------------------------------------------------------------------------------




royalty (the Future Benefits) is a reasonable estimate of that value based on
current information and assumptions concerning future activities and market
conditions. The Class and QEP agree that, if the actual financial benefit in the
future from the change in royalty methodology differs from the estimate in this
Settlement, there shall be no claim regarding that estimate against QEP, QEP's
Counsel, the Class, Class Counsel, Class Representatives or any of their
successors and assigns. QEP further agrees that QEP or a representative acting
on QEP's behalf, will file a declaration with the Court in support of the
Settlement and/or testify at the Final Fairness Hearing, that QEP has a
reasonable belief that the estimated net present value of the stipulated changes
to the royalty payment methodology set forth in paragraphs 2.2 and 2.3 is at
least $40 million. The Future Benefits set forth herein may be modified as
necessary to effectuate the Settlement without further notice to the Class.
2.5     Audit Procedures.     The audit rights and procedures on behalf of the
Class discussed above in paragraph 2.2(f) are as follows.
a.
QEP will cause to be performed an initial compliance audit of a group of
randomly-selected wells representing approximately 5% of MMBTU's produced from
Class Wells, for a randomly-selected month, conducted by an outside public
accounting firm with experience in royalty accounting. The initial compliance
audit will begin six (6) months after implementation of the Future Benefits set
forth in paragraph 2.2. Thereafter, Plaintiff, Chieftain Royalty Company
(“Chieftain”), shall have the right, but not the obligation, to request QEP to
perform similar periodic compliance audits (a group of wells randomly selected
by the auditor representing approximately 5% of the MMBTU's produced from Class
Wells for a random month selected by Chieftain) every two years at QEP's cost.
Audits shall be limited to ensuring


21

--------------------------------------------------------------------------------




that QEP is correctly following the methodology set forth in paragraphs 2.2. and
2.3.
b.       
The results of the audit from the initial, and all subsequent, audits shall be
provided to Chieftain within 30 days after the audit is completed. Along with
the audit results, QEP shall provide Chieftain with an explanation of how it is
addressing any exceptions identified in the audit. Chieftain shall have 30 days
after receiving the audit results to request the auditor to provide its work
papers and other supporting documentation; Chieftain will send a copy of its
request to QEP. Upon such a request by Chieftain, the auditor will provide its
work papers and other supporting documentation within 15 days.  To the extent
that Chieftain has any exceptions to the audit results or QEP's royalty payment
procedures, Chieftain will provide them in writing within 90 days of receipt of
the audit results and requested documents. Any exceptions shall be subject to
binding arbitration set forth in paragraph 2.2.  On subsequent audits requested
by Chieftain, QEP shall provide the results of an audit within 120 days of the
request.

c.
The audit rights set forth herein may be transferred or assigned by Chieftain to
any successor, transferee or assignee of Chieftain's interest in any Class
Well(s) and/or future well(s) on the Class Leases, or to another Class Member.
Neither Class Counsel, Class Representatives, nor any transferee, assignee or
successor of Chieftain of audit rights shall have any liability whatsoever to
QEP or any Class Member or their successors, transferees and assignees for any
conduct related to the audit provisions set forth herein barring intentional


22

--------------------------------------------------------------------------------




misconduct. Further, while Chieftain and any designated transferee, assignee
and/or successor have the audit rights as described herein, the Settlement does
not limit or enlarge the rights possessed by any Class Member to request
information and/or data as otherwise allowed by law regarding each Class
Member's royalty interest in any Class Well(s) and/or future well(s) on the
Class Leases and Class Force Pooled Royalty Interests.
3.    PLAN OF NOTICE AND COURT APPROVALS
3.1    No later than three business days after this Stipulation is executed by
the Parties, Class Representatives and QEP will file a joint motion with the
Court seeking Preliminary Approval of Settlement, which shall include a
Preliminary Approval Order, in the form attached hereto as Exhibit 6,
preliminarily approving the Settlement, directing that Notice be provided to the
Class as set forth therein, and scheduling a Final Fairness Hearing.
3.2    As soon as reasonably possible and within thirty (30) business days of
the Preliminary Approval of Settlement, QEP will mail the Notice of Settlement
(or cause it to be mailed) by first class mail to all Class Members who can be
identified and have not already opted out. On wells currently operated by QEP ,
the Notice of Settlement will be mailed to Class Members using the most current
royalty pay deck available to QEP. For Non-Operated wells, QEP will mail the
Notice of Settlement based on the most current royalty owner names and addresses
available to QEP from the well operator. For wells that have been sold or are no
longer producing, QEP will mail the Notice of Settlement to the last known
royalty owners based on electronic data available to QEP. However, if QEP is
unable through reasonable efforts to obtain current royalty owner names for
Non-Operated wells, or wells which have been sold or no longer producing, QEP
will publish the Notice of Settlement as described below. On or before such
tenth business day, after the mailing of notice begins, QEP also shall publish
(or cause to be published) the summary Notice of Settlement one time in each of

23

--------------------------------------------------------------------------------




the following newspapers: (1) The Oklahoman, a paper of general circulation in
Oklahoma, and (2) The Tulsa World, a paper of general circulation in Oklahoma.
From approximately such tenth business day through the Settlement Fairness
Hearing, the Settlement Administrator will also display (or cause to be
displayed) on an Internet website dedicated to this Class Action Litigation the
following documents: (1) the Notice of Settlement; (2) the Complaint, Answer,
Order on Motion to Dismiss, Class Certification Order, amended Order regarding
Class Definition; (3) this Stipulation and Agreement of Settlement (including
all exhibits to same), and (4) the Preliminary Approval Order. If QEP wishes to
issue any notice that may be contemplated by the Class Action Fairness Act
(“CAFA”), it must issue such notice, if any, no later than 10 calendar days from
the date the Court signs a preliminary approval order. The cost of any such CAFA
notice shall be borne exclusively by QEP. Any failure or delay by QEP to timely
issue any CAFA notice shall not be a sufficient reason to delay or continue the
Final Fairness Hearing.
3.3    All objections to the Settlement, including, but not limited to,
objections to the Settlement, notice, plan of allocation, application for
attorneys' fees and/or Litigation Expenses and/or Case Contribution Award and/or
expenses must be filed with (and received by) the Court and served into the
hands of counsel for the Settling Parties as described more fully below and by
the date and in the manner set by the Court in the Preliminary Approval Order
and specified in the Notice, which shall require that objections must be filed
with (and received by) the Court and served into the hands of counsel for the
Settling Parties at least fourteen (14) calendar days prior to the Final
Fairness Hearing, unless such deadline is extended by Order of the Court. All
Requests for Exclusion must be delivered into the hands of the Settlement
Administrator as described more fully below and by the date and in the manner
set by the Court in the Preliminary Approval Order and specified in the Notice,
which shall require that all Request for Exclusion must be delivered into the
hands of the Settlement Administrator at least fourteen (14) calendar days prior
to the Final Fairness Hearing,

24

--------------------------------------------------------------------------------




unless such deadline is extended by Order of the Court. No later than twenty-one
(21) calendar days prior to the Final Fairness Hearing, and unless the
Settlement has otherwise been terminated pursuant to this Stipulation, Class
Counsel and Class Representatives shall move for (a) final approval of the
Settlement pursuant to Rule 23(e) of the Federal Rules of Civil Procedure; (b)
entry of a Judgment substantially in the form annexed as Exhibit 3; and (c)
approval of the Plan of Allocation and Distribution Order(s).
3.4    Neither the Settling Parties, Class Representatives, the Class, Class
Counsel, nor QEP's Counsel shall have any liability for failure of the Notice to
the Class to reach one or more members of the Class.
3.5    After Notice of Settlement is given in the manner directed by the Court,
providing for notice of: (a) the terms of the proposed Settlement; (b) Class
Members' opportunity to opt-out of and/or object to this Settlement; (c) Class
Counsel's request for Class Counsel's Fees and Expenses; and (d) Case
Contribution Awards, the Settling Parties will request the Court to hold a Final
Fairness Hearing as described in the Notice of Settlement, and then to enter
Judgment approving the Settlement between Class Representatives, the Class and
QEP, and specifically approving all terms and provisions of this Settlement
Agreement, including the Plan of Allocation and Distribution. The Judgment shall
include substantially the following provisions:
(a)
Approve the Settlement between the Class and QEP embodied in this Settlement
Agreement, including any Plan of Allocation and/or Distribution Order(s), and
the agreed methodology for the payment of future royalty payments, as fair,
reasonable and adequate to each member of the Class within the meaning of
Federal Rule of Civil Procedure 23;

(b)
Dismiss Class Representatives' claims in the Litigation, but retain continuing
jurisdiction to enforce the terms of the Settlement Agreement, including the
entry of injunctive or other relief to enforce, implement, administer, construe
and interpret the Settlement Agreement;

(c)
Adjudge that the members of the Class, who participate in this settlement, have
conclusively released all Released Claims against all Released Parties,
contingent upon all payment having been made in accordance with this


25

--------------------------------------------------------------------------------




settlement and that QEP has released any Released Claims against Class Counsel
(including Class experts and consultants), Class Representatives and/or the
Class;
(d)
Bar and permanently enjoin all members of the Class, who participate in this
settlement, from prosecuting, commencing, or continuing any of the Released
Claims against the Released Parties;

(e)
Include a finding that the Settlement is fair, reasonable and was entered into
between QEP and the Class in good faith and without collusion;

(f)
Include a finding that, by agreeing to settle the Litigation, QEP does not
admit, and specifically denies, any and all liability to the Class, Class
Representatives and Class Counsel;

(g)
Include a finding that the Notice of the Settlement has been given as required
by law, that all statutory and constitutional requirements have been met, and
further, that the members of the Class have been afforded a reasonable
opportunity to opt-out of the Litigation;

(h)
Include a finding and determination that there is no just reason to delay the
finality of the judgment and order and, pursuant to Federal Rule of Civil
Procedure 54, an express direction for the filing of the judgment and order as a
final judgment and order;

(i)
Order that certain documents designated as confidential by any party pursuant to
the Protective Order in the Litigation shall be returned to the producing party
in accordance with the Protective Order and the terms of the Settlement
Agreement; and

(j)
Order that the Settlement may never be used for any purpose in any subsequent
litigation against QEP other than to enforce the terms of this Settlement
Agreement.

(k)
Order that QEP shall be allowed to recoup out of pocket costs incurred for
Administration Notice and Distribution pursuant to 1.1 out of residual or
unclaimed funds that remain unclaimed in the Escrow Account one year after the
Judgment becomes final upon further order of the Court.



4.    MUTUAL RELEASE, DISMISSAL AND COVENANT NOT TO SUE


4.1(a)     Upon the Effective Date, the Released Parties (as defined in
paragraph 1.31 herein), individually and collectively, shall be fully, finally
and forever released from the Released Claims (as defined in paragraph 1.30
herein) of the Class Members who do not opt out of the Class, and the Class
Members who do not opt out of the Class shall be enjoined from asserting or
prosecuting any

26

--------------------------------------------------------------------------------




Released Claims against any Released Parties.
4.1(b)     Upon the Effective Date, QEP, on behalf of itself and its officers,
directors, agents, successors and assigns and Released Parties, individually and
collectively, (a) shall be deemed by operation of law to have fully, finally and
forever released, relinquished, waived, discharged and dismissed any and all
claims against Class Counsel (including Class experts and consultants), Class
Representatives and the Class; (b) shall be enjoined from asserting or
prosecuting any such claims against same; and (c) agrees and covenants not to
sue Class Counsel, Class Representatives and/or the Class on the basis of any
claims or to assist any third party in commencing or maintaining any suit
related to any claims.
4.2    Upon final approval of the Settlement by the Court and payment of the
Settlement Cash Amount with accrued interest, if any, Class Representatives and
the Class (with Court approval) will dismiss the Class Claims against QEP with
prejudice; however, all obligations arising from the Settlement shall survive
until they are determined by the Court to have been fully performed, and the
Court will retain exclusive jurisdiction of this Litigation and the Settling
Parties for purposes of enforcing the Settlement and any issues associated
therewith.
5.    USE OF GROSS SETTLEMENT FUND AND PAYMENT OF TAXES


5.1    Except as otherwise provided herein, the Gross Settlement Fund shall be
used to pay any: (i) taxes of any type that may be required to be withheld or
paid from the Net Settlement Fund (“Taxes”); (ii) Case Contribution Awards
approved by the Court; (iii) attorneys' fees awarded by the Court; (iv)
Litigation Expenses awarded by the Court; and (v) other Court-approved
deductions including, but not limited to, any costs set forth pursuant to
paragraph 1.1.
5.2    Except as provided herein or pursuant to orders of the Court, the Gross
Settlement Fund shall remain in the Escrow Account prior to the Effective Date.
All funds held by the Escrow Agent shall be deemed to be in the custody of the
Court and shall remain subject to the jurisdiction

27

--------------------------------------------------------------------------------




of the Court until such time as the funds shall be distributed or returned
pursuant to the terms of this Settlement Agreement and/or further order of the
Court. Unless otherwise agreed to in writing between QEP and Class Counsel, the
Escrow Agent shall invest any funds in excess of U.S. $100,000 in United States
Treasury Bills having maturities of ninety (90) days or less, or money market
mutual funds comprised of investments secured by the full faith and credit of
the United States Government, or an account fully insured by the United States
Government Federal Deposit Insurance Corporation (FDIC). Any funds held in
escrow in an amount of less than U.S. $100,000 may be held in an
interest-bearing account insured by the FDIC or money market mutual funds
comprised of investments secured by the full faith and credit of the United
States Government or fully insured by the United States Government. All risks
related to the investment of the Gross Settlement Fund shall be borne by the
Gross Settlement Fund.
5.3    The Settling Parties agree that the Gross Settlement Fund is intended to
be a qualified settlement fund within the meaning of Treasury Regulation §
1.468B-1 and that the Settlement Administrator, as administrator of the Escrow
Account Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall
be solely responsible for filing or causing to be filed all informational and
other tax returns as may be necessary or appropriate (including, without
limitation, the returns described in Treasury Regulation § 1.468B-2(k)) for the
Gross Settlement Fund. Such returns shall be consistent with this paragraph and
in all events shall reflect that all taxes on the income earned on the Gross
Settlement Fund shall be paid out of the Gross Settlement Fund as provided
herein. The Settlement Administrator shall also be solely responsible for
causing payment to be made from the Gross Settlement Fund of any Taxes owed with
respect to the Gross Settlement Fund. The Settlement Administrator, as
administrator of the Gross Settlement Fund within the meaning of Treasury
Regulation §1.468B-2(k)(3), shall timely make such elections as are necessary or
advisable to carry out this paragraph, including, as necessary, making a
“relation back election,”

28

--------------------------------------------------------------------------------




as described in Treasury Regulation § 1.468B-1(j), to cause the qualified
settlement fund to come into existence at the earliest allowable date, and shall
take or cause to be taken all actions as may be necessary or appropriate in
connection therewith.
5.4    All such Taxes shall be paid out of the Gross Settlement Fund, and shall
be timely paid by the Escrow Agent pursuant to the disbursement instructions set
forth in the Escrow Agreement, and without prior Order of the Court. Any tax
returns prepared for the Gross Settlement Fund (as well as the election set
forth therein) shall be consistent with the previous paragraph and in all events
shall reflect that all Taxes (including any interest or penalties) on the income
earned by the Gross Settlement Fund shall be paid out of the Gross Settlement
Fund as provided herein. The Gross Settlement Fund shall indemnify and hold all
Released Parties, including but not limited to, QEP's Counsel and Class Counsel,
harmless for any Taxes and related expenses of any kind whatsoever (including
without limitation, taxes payable by reason of any such indemnification). QEP
shall notify the Escrow Agent promptly if it receives any notice of any claim
for Taxes relating to the Gross Settlement Fund.
5.5    All distributions shall be subject to any required federal or state
income tax withholding, which QEP (or the Settlement Administrator) shall be
entitled to withhold and pay to the appropriate taxing authorities; however,
before withholding taxes and sending payments, QEP (or any entity distributing
the settlement proceeds on its behalf) shall make reasonable efforts to: (a)
locate current Class Member owners and (b) obtain Class Members' tax
identification numbers, where unknown, including making reasonable inquiry and
sending form W-9 Request for Taxpayer Identification Number and Certification to
the best reasonably obtainable address of any Class Member whose taxpayer
identification number is unknown. QEP (or any entity distributing the settlement
proceeds on its behalf) shall provide 1099's or other explanations of payments
to Class Members sufficient to

29

--------------------------------------------------------------------------------




allow them to assure themselves that proper tax payments have been or can be
made, or to allow them to submit requests for refunds.
5.6    QEP continues to claim for tax purposes that its gas sales were
arms-length at the wellhead and that even if not arms-length, then such sales
represented either market value or price received less allowable costs and
deductions.
5.7    All income taxes, if any, incurred on the part of the Class Members in
connection with the implementation of this Settlement Agreement shall be
reported and paid by the individual Class Members to the extent of their
individual tax liability on proceeds they individually receive. Except for
amounts withheld by QEP (or any entity distributing amounts of its behalf), the
individual Class Members are solely responsible for the payment of any taxes
attributable to payments to them under this Settlement Agreement. Neither Class
Counsel, QEP, the Settlement Fund, the Settlement Administrator, nor Class
Representatives shall have any responsibility or liability whatsoever for any
such payments.
5.8    To the extent an appropriate taxing authority determines that any gross
production, severance or other Taxes or assessments, including applicable
interest or penalties, may be due and payable by the Class Members on all or any
portion of the Settlement Cash Amount and provides notice of such determination
to QEP or the Settlement Administrator, then QEP or the Settlement Administrator
shall give written notice to the Class Members of such assessment,
determination, or other inquiry by the taxing authority, as soon as reasonably
practicable, so that the Class Members may have the opportunity to contest such
an assessment. The Parties agree that QEP, QEP's Counsel and Class Counsel have
no responsibility or liability for any gross production or severance taxes that
may be due.
5.9    In the event QEP is required to pay any such taxes or assessments
attributable to the Class Members, including any applicable interest or
penalties, QEP shall be entitled to recover from

30

--------------------------------------------------------------------------------




each Class Member that portion of such taxes or assessments, interest and
penalties attributable to the portion of the Settlement Cash Amount allocated to
such Class Member by any lawful means available to QEP, including deduction or
offset from any future royalty payments to the Class Member. QEP shall also be
entitled to recover any such taxes from undistributed amounts in the Settlement
Fund. Neither Class Counsel nor Class Representatives shall have any
responsibility or liability whatsoever for any such payments.
5.10    Class Representatives and QEP acknowledge that at this time they do not
know what, if any, such gross production taxes or assessments are due on the
Settlement Cash Amount. Before distribution of any funds to Class Members, Class
Counsel and Class Representatives will make a reasonable determination, based
upon other similar class action settlements, whether any gross production taxes
are owed on behalf of the Class as a result of settlement, make a reasonable
estimate of any such amount, if any, and pay such reasonable estimated amount of
taxes should they be due. Any such payment will be made with Court approval from
the Gross Settlement Fund (after payment of fees and expenses) prior to final
calculation of the distribution to Class Members; Class Counsel, Class
Representatives, QEP, QEP's Counsel, and the Settlement Administrator shall have
no liability whatsoever for such payments. Distribution of the Net Settlement
Cash Amount is authorized to proceed once the Court has entered an order
authorizing payment (if any) to the Oklahoma Tax Commission and such payment has
been made. QEP will have no input in determining the amount of taxes payable by
the Class or how the taxes will be paid from the Settlement Cash Amount, and
likewise will not be bound in any respect by such determination or be attributed
with any agreement as to whether the taxes paid by the Class are due or payable.

31

--------------------------------------------------------------------------------




5.11    Upon the Effective Date, except as otherwise provided in paragraphs 1.1
and 5.9 herein, QEP will not have any right to the return of the Gross
Settlement Fund or any portion thereof.
5.12    Following entry of the Preliminary Approval Order, Class Counsel may pay
from the Escrow Account without further approval from QEP or further order of
the Court reasonable Administration, Notice and Distribution Costs as set forth
in Paragraph 1.1(8). In the event that the Settlement is terminated pursuant to
the terms of this Stipulation, all Administration, Notice and Distribution Costs
actually paid or incurred will not be returned or repaid to QEP. Prior to final
approval of the Settlement, the amount that may be paid for Administration,
Notice and Distribution Costs without further approval from QEP or further order
of the Court pursuant to this paragraph may not exceed $500,000 dollars.
5.13    Except as provided in Section 6 hereof, the Released Parties shall have
no responsibility for, interest in, or liability whatsoever with respect to the
maintenance, investment or distribution of the Gross Settlement Fund, the
establishment or maintenance of the Escrow Account, the terms or administration
of any Plan of Allocation or of the determination, administration, or
calculation of claims, the payment or withholding of Taxes, the distribution or
disbursement of the Net Settlement Fund, the administration of the Settlement,
or any other expenses or losses in connection with such matters. Without
limiting the foregoing, the Gross Settlement Fund shall be the sole source of
Taxes, attorneys' fees, Case Contribution Awards and Litigation Expenses, and
there shall be no recourse against QEP, QEP's Counsel and Class Counsel for any
such expenses.
6.    CLAIMS ADMINISTRATION, ALLOCATION AND DISTRIBUTION OF NET SETTLEMENT FUND


6.1    The Settlement Administrator shall administer the Settlement under Class
Counsel's supervision in accordance with this Stipulation and subject to the
jurisdiction of the Court. QEP and

32

--------------------------------------------------------------------------------




QEP's Counsel shall cooperate in the administration of the Settlement to the
extent reasonably necessary to effectuate its terms. The Net Settlement Fund
shall be distributed to Class Members according to the Plan of Allocation and
Distribution or according to such other plan of allocation and distribution
order(s) as the Court approves.
6.2    The allocation of the Net Settlement Fund among Class Members is a matter
separate and apart from the proposed Settlement between the Settling Parties,
and any decision by the Court concerning the Plan of Allocation and Distribution
shall not affect the validity or finality of the Settlement. Class
Representatives may not terminate the Stipulation or the Settlement based on
this Court's or any court's ruling with respect to the Plan of Allocation and
Distribution or any plan of allocation in the Litigation. Further, after the
issuance of any notice contemplated by this Settlement Agreement, or after the
issuance of any notice ordered by the Court, the Plan of Allocation may be
modified without any further notice being required. The Parties will submit for
approval of the Court a Plan of Allocation and Distribution based on the
provisions of this section.
6.3    QEP shall reasonably cooperate to provide all available data and other
information: (i) reasonably necessary to complete the Settlement and (ii)
available to QEP from records to which QEP has access or can reasonably and
timely obtain through requests to others; provided, however, QEP shall not be
required to take legal action against any third party to obtain the requested
information. As soon as possible after preliminary approval of this Settlement
by the Court, and in no event more than thirty (30) days after preliminary
approval, QEP shall provide Class Counsel in a readily usable electronic format
with names, addresses, tax identification numbers and royalty decimal interests
of Class Members on a well-by-well basis for currently producing wells operated
by QEP. For all other Class Wells, QEP will provide names, addresses, tax
identification numbers and royalty decimal interests of Class Members on a
well-by-well basis as soon as reasonably possible in a readily useable
electronic format, but in no event more than 90 days after preliminary approval

33

--------------------------------------------------------------------------------




provided that QEP is able to obtain the information from the operators of those
Class Wells. To the extent possible, the data will be based on ownership as of
February 28, 2013, or the last royalty pay deck available before that date. The
Parties recognize that, for some wells no longer producing, or previously sold,
or operated by other companies, QEP may not have and may not be able to obtain
information necessary to identify Class Members in those wells. If after using
reasonable efforts the Parties and the Settlement Administrator are unable to
identify the individual Class Members in such a well within 12 months after the
Settlement is Final, the portion of the Net Settlement Fund allocated to those
wells will be subject to reimbursement of QEP's out-of-pocket costs as described
in paragraph 1.1
6.4    Class Counsel shall, subject to Court approval, first allocate Net
Settlement Proceeds to individual Class Wells proportionately, with due regard
for the production marketed by QEP on behalf of itself and/or other well owners,
the amount of claimed royalty underpayment to Class Members, and the time period
when the claimed underpayment occurred. The allocation of the Net Settlement
Proceeds among Class Wells as determined by Class Counsel is shown on Exhibit 2.
This allocation is subject to final approval by the Court. Thereafter, QEP will
allocate the Net Settlement Proceeds for each Class Well proportionately among
all Class Members based on their royalty decimal interest in such well using the
February, 2013 royalty pay deck (or the most current available royalty pay
deck), subject to review and approval by Class Counsel and the Court.
6.5    It is recognized that on non-operated wells with current production, QEP
will either pay to the operator the settlement funds attributable to that
non-operated Class Well for further distribution to royalty owners or make those
payments directly. On QEP operated wells, QEP will pay settlement proceeds
proportionately to royalty owners who are Class members and have not opted out
based upon the February 2013 pay deck for each well. In the case of non-operated
wells without current production, QEP will make reasonable commercial efforts to
determine Class

34

--------------------------------------------------------------------------------




Member royalty owners (along with decimal interest and last known address) by
contacting last known well operators. If such information can be gathered, then
QEP will make distribution to them. However, if the information needed to make
distribution cannot be obtained through such efforts, the portion of the Net
Settlement Fund attributable to such Class Well will remain in the Escrow
Account as part of the unclaimed amount. QEP may seek to have the Court require
such current operators distribute such funds to those current royalty owners who
are Class Members, without objection by Class Representatives. In the event QEP
is permitted to require current operators to make distributions on the Class
Wells they operate, then QEP will provide assistance to the operators as
reasonably required. However, it is recognized that, on non-operated wells, it
is the well operator (not QEP) who has direct access to royalty owner pay decks.
6.6    Returned or stale-dated Distribution Checks shall be reissued as
necessary to ensure delivery to the appropriate Class Members by QEP or the
Settlement Administrator using commercially reasonable methods subject to review
and approval by Class Counsel and the Court. To the extent that Class Members
cannot be located, after all commercially reasonable efforts have been expended,
the portion of the Net Settlement Proceeds attributable to them will remain in
the Escrow Account for at least one year from the date that the Judgment becomes
final. Thereafter, such remaining funds will be considered to be residual
unclaimed funds which may be used to reimburse QEP for out-of-pocket costs
incurred for Administration Notice and Distribution upon Court approval or be
paid pursuant to the provisions of paragraph 6.13.
6.7    Included with each Distribution Check shall be an enclosure that includes
the following or substantially similar notice:
TO: Class Member or Designated Royalty Distributor: The enclosed check
represents a share of the net settlement proceeds in the Class Action Chieftain
Royalty Company and Jack Lancet v. QEP Energy Company, Case No. CIV-11-212-R in
United States District Court for Western District of Oklahoma. You are receiving
this notice and check because: (l) you have been identified as a Class Member in
this action, or (2) you are the designated

35

--------------------------------------------------------------------------------




royalty distributor pursuant to the Production Revenue Standards Act of a well
you operate in which QEP Energy Company (“QEP”), or a predecessor or assignor of
QEP, currently and/or in prior periods, marketed its own gas. If you are not
legally entitled to the proceeds identified on the check apron, the Court has
entered an Order that requires you to pay these proceeds to persons legally
entitled thereto or return this check uncashed to the remitter of it. If you are
a designated royalty distributor, you are required to pay these proceeds to the
current royalty owners in each of the wells identified on the check detail, and
a copy of this notice should be included with the payment to each of the royalty
owners.


The distribution described above to Class Members is based on the assumption
that very few sales of royalty interests have occurred. It has also been assumed
that where sales did occur, it was the intent of the parties that the buyer was
entitled to receive payment for past claims. Finally, it has been assumed that
where royalty interests passed through inheritance, devise or interfamily
transfers, that it was the intent that the heir, or devisee or transferee also
receive payment for past claims. To the extent that these assumptions are not
correct in relation to particular transfers of interest, the Court has ordered
that the Class Member who receives payment shall in turn make payment to the
proper party or return this check uncashed to the remitter of it.


The person to whom this check was originally made payable, and anyone to whom
the check has been assigned by that person, has accepted this payment pursuant
to the terms of the Settlement Agreement, Notice of Settlement, and Judgment
related thereto, which releases, inter alia, QEP and its past and present
parents, affiliates, directors, officers, employees, attorneys, agents,
consultants, servants, stockholders, representatives, subsidiaries, predecessor
entities, and affiliated successor entities (but not entities to which QEP
assigned interests in Class Wells as to any claims occurring or arising after
the Claim Period(s) for any well(s) sold to any such entity) from any and all
Released Claims as defined in the Settlement Agreement. Pursuant to the Order of
the Court, it is the duty of the payee of the check to ensure that the funds are
paid to the Class Member(s) entitled to the funds, and the release by Class
Member(s) entitled to the funds shall be effective regardless of whether such
Class Member(s) receive some, all, or none of the proceeds paid to a payee of a
settlement check.


This check shall be null and void if not endorsed and negotiated within ninety
(90) days of its date. The release of claims provided in the settlement shall be
effective regardless of whether this check is cashed.


6.8    Except as otherwise provided herein, upon the Settlement Agreement being
finally approved by the Court and such final approval no longer being subject to
appeal, and after Court approval of the Plan of Allocation and Distribution, QEP
or the Settlement Administrator will make prompt distribution of funds to the
persons ordered by the Court to receive those funds and QEP

36

--------------------------------------------------------------------------------




shall bear all Administration, Notice and Distribution Costs. Subject to
paragraphs 1.1, 6.12 and 6.13, to the extent that any part of the Net Settlement
Proceeds becomes subject to the escheat statutes of various states, QEP or the
Settlement Administrator will make payment to the appropriate governmental body
upon Court approval. QEP may employ the services of a Settlement Administrator
to perform the distributions with the approval of Chieftain and the Court. QEP
or the Settlement Administrator will make a diligent effort to make the first
distributions within 90 days of the Settlement becoming final and complete the
distributions within 180 days to Class Members representing 90% of the Net
Settlement Proceeds. The remainder of the Net Settlement Proceeds will be
distributed within one year of the Settlement becoming final. Any portion of the
Net Settlement Proceeds remaining in the Escrow Account thereafter will be
considered to be residual or unclaimed funds.
6.9    Distributions will only be made based on an order by the Court, approved
by QEP, Class Counsel and Chieftain. It is contemplated that distributions will
be made in a series of waves so that payments to readily identified royalty
owners are not unduly delayed.
6.10    QEP, QEP's counsel, Class Counsel and Class Representatives shall have
no liability to any Class Member for mis-payments, over-payments, or
under-payments.
6.11    If any Class Member has been paid any portion of the Net Settlement
Proceeds for any period of time for which that Class Member was not entitled to
receive that payment, and some other person or entity who owned or claims to
have owned the minerals during that time asserts a claim against any Released
Party for payment of all or a portion of the settlement proceeds, or asserts a
claim for an alleged underpayment of the royalty share or mineral owner's share
of such production that is based on what is defined herein as a Released Claim,
then the Class Member who received an amount in excess of his share shall be
liable for the payment of the amount he was overpaid to the person who is
determined to have been properly owed that amount, and that Class Member shall

37

--------------------------------------------------------------------------------




indemnify any Released Party, Class Counsel and other members of the Class or
any party to this Settlement Agreement against whom a claim is made, but only to
the extent of any overpayment received by the indemnifying Class Member and
interest thereon.
6.12    Upon completion of the distribution (including any necessary
supplemental distributions) to the Class Members and, and upon compliance with
the Court's order(s) in furtherance of this Settlement, QEP and any Settlement
Administrator will have satisfied all obligations relating to the payment and
distribution of the Net Settlement Proceeds. Subject to paragraph 1.1 above
concerning reimbursement of Notice and Administration Costs, QEP or the
Settlement Administrator, will then turn administration of any remaining monies
in the Settlement Fund over to Class Counsel for further administration and
handling pursuant to paragraph 6.13.
6.13    Any residual funds remaining in the Escrow Account after distribution
has otherwise been completed, and QEP has been reimbursed for out-of-pocket
Administration, Notice, and Distribution Costs, as provided for elsewhere
herein, and for which further distribution is not economically viable, shall
pursuant to Court order be contributed to non-sectarian, not-for-profit,
501(c)(3) organization(s) recommended by Class Counsel, preference to be given
to organizations who provide beneficial services regarding Oklahoma royalty
owners.
6.14    The Court shall retain jurisdiction to determine any issues relating to
the payment and distribution of the Settlement Proceeds, and any claims relating
thereto shall be determined by the Court alone, and shall be limited to a
determination of the claimant's entitlement to any portion of the Settlement
Proceeds, and no consequential, punitive or other damages shall be awarded in
any proceeding regarding any such determination.
6.15    At such time as the Judgment becomes final and no longer being subject
to appeal (or as otherwise provided herein), Chieftain, Class Counsel and QEP
will promptly obtain the Court's approval of a list of the names of Class
Members who have not opted-out and to whom Distribution

38

--------------------------------------------------------------------------------




Checks are to be mailed, along with the amounts of the Distribution Check for
each such Class Member. The names, addresses, and amounts will be determined in
accordance with this Section 6. In relation to producing non-operated wells as
of February 28, 2013, the parties will seek Court approval for QEP to pay funds
to the current operator for further distribution to Class Members
proportionately in the well. At the direction of the Court, QEP will then cause
(or cause the Settlement Administrator to issue) Distribution Checks to be
issued and deposited in the United States mails, addressed to the addresses for
members of the Class that are reasonably available to QEP, or if approved by the
Court, the operator of producing non-operated wells. It is contemplated that
there will be a series of distribution orders since the identity (and amount
due) to Class Members will not be available for all Class Members at the same
time.
6.16    The Mutual Release, Dismissal and Covenant Not to Sue shall be effective
as provided in this Settlement Agreement, regardless of whether or not
particular members of the Class did or did not receive payment from the Net
Settlement Fund Amount and regardless of whether or not any member of the Class
who was obligated pursuant to the Judgment to pay some or all of the distributed
funds to another member of the Class in fact made such payment to such other
member of the Class. The failure of a member of the Class to make payment to
another member of the Class pursuant to the payment obligations of the Judgment
shall not be a defense to enforcement of the Release of the Released Claims
against the Released Parties or the Covenant Not to Sue, as to any member of the
Class.
6.17    Neither QEP, QEP's counsel, Class Counsel, Class Representatives, nor
the Class shall have any liability for loss of any portion of the Settlement
Fund Account under any circumstances, except in the case of willful and
intentional malfeasance of a dishonest nature directly causing such loss.

39

--------------------------------------------------------------------------------




7.    ATTORNEYS' FEES, CASE CONTRIBUTION AWARDS
AND LITIGATION EXPENSES


7.1    No later than twenty-one (21) calendar days prior to the Final Approval
Hearing, Class Counsel may apply to the Court for a collective award of
attorneys' fees to Class Counsel, Case Contribution Awards, and for
reimbursement of Litigation Expenses. QEP shall take no position with respect to
the amount of attorneys' fees, Case Contribution Awards or Litigation Expenses,
or to whether the Court should make any or all such awards. The Released Parties
shall have no responsibility for and shall take no position with respect to the
allocation among Class Counsel, nor will it encourage anyone to object thereto,
and/or any other person or entity who may assert some claim thereto, of any
award of attorneys' fees or Litigation Expenses that the Court may make in the
Litigation.
7.2    Any attorneys' fees and Litigation Expenses that are awarded by the Court
shall be paid to Class Counsel with the Court's approval from the Escrow
Account, immediately upon award (but in no event before the entry of the
Judgment), notwithstanding the existence of any timely filed objections thereto,
or potential for appeal therefrom, or collateral attack on the Settlement or any
part thereof; provided, however, that Class Counsel shall make appropriate
refunds or repayments into the Escrow Account, plus accrued interest at the same
net rate as is earned by the Gross Settlement Fund, if the Settlement is
terminated pursuant to the terms of this Stipulation or if, as a result of any
appeal or further proceedings on remand, or successful collateral attack, the
award of attorneys' fees and/or Litigation Expenses is reduced or reversed.
Class Counsel shall make the appropriate refund or repayment in full no later
than fourteen (14) business days after receiving notice of the termination of
the Settlement or notice of any reduction of the award of attorneys' fees and/or
Litigation Expenses.
7.3    Any Case Contribution Awards that are awarded by the Court shall be paid
to Class Representatives with the Court's approval from the Escrow Account, on
or after the Effective Date.

40

--------------------------------------------------------------------------------




7.4    An award of attorneys' fees, Case Contribution Awards and/or Litigation
Expenses is not a necessary term of this Stipulation and is not a condition of
this Stipulation. No decision by the Court or any court on any application for
an award of attorneys' fees, Case Contribution Awards or Litigation Expenses
shall affect the validity or finality of the Settlement. Class Representatives
and Class Counsel may not cancel or terminate the Stipulation or the Settlement
based on this Court's or any appellate court's ruling with respect to attorneys'
fees, Case Contribution Awards and/or Litigation Expenses.
8.    EFFECT OF “OPT-OUT”
8.1    Class Representatives shall not opt out of the Class and neither Class
Representatives, Class Counsel, QEP nor QEP's counsel, nor anyone acting on
behalf of said persons, shall encourage anyone else to opt out of the Class.
Nevertheless, this Settlement Agreement does not prohibit Class Counsel from
counseling any Class Member as to his, her, or its legal rights or prohibit any
Class Member who seeks such counsel from electing to opt out of the Class. By
making the agreement set forth in this paragraph, QEP, QEP's counsel, and Class
Counsel acknowledge and stipulate that they have “not participate[d] in offering
or making . . . . an agreement in which a restriction on the lawyer's right to
practice is part of the settlement of a controversy between private parties.”
Oklahoma Rules of Professional Conduct, Rule 5.6. The parties further stipulate
that any interpretation of this provision that would result in a violation of
Rule 5.6, or that would prohibit, restrict, confine, modify or interfere with
Class Counsel's duties, obligations and communications owed to the Class
pursuant to the Oklahoma Rules of Professional Conduct would be unintended by
all parties hereto and would be void ab initio.
9.    WAIVER OR TERMINATION


9.1    Within ten (10) business days of: (a) the Court's entry of an order
expressly declining to enter the Preliminary Approval Order in any material
respect; (b) the Court's refusal to approve

41

--------------------------------------------------------------------------------




this Stipulation or any material part of it; (c) the Court's declining to enter
the Judgment in any material respect; or (d) the date upon which the Judgment is
modified or reversed in any material respect and such modification or reversal
becomes Final, Class Representatives and QEP shall each have the right to
terminate the Settlement and this Stipulation, by providing written notice to
the other of an election to do so; provided, however, that any decision, ruling,
or order solely with respect to an application for attorneys' fees, Case
Contribution Awards or Litigation Expenses, or to any Plan of Allocation shall
not be grounds for termination.
9.2    The Effective Date, defined in paragraph 1.15, shall be the first
business day on which all of the following shall have occurred or been waived:
a.
QEP has fully paid, or caused to be fully paid, the Settlement Cash Amount, as
required above;

b.
Neither QEP nor Class Representatives have terminated the Settlement and this
Stipulation and all such rights have expired in accordance with paragraph 9.1
hereof;

c.
the Court has approved the Settlement as described herein, following notice to
the Class and the Final Fairness Hearing, as prescribed by Rule 23(e) of the
Federal Rules of Civil Procedure, and entered the Judgment; and

d.
the Judgment has become Final, as set forth in paragraph 1.19.

9.3    If QEP exercises its right to terminate the Settlement or QEP or Class
Representatives exercise their respective rights to terminate the Settlement
pursuant to paragraph 9.1:
a.
This Stipulation shall be canceled and terminated;

b.
the Effective Date shall not occur;

c.
Class Representatives and QEP shall be restored to their respective positions as
of December 31, 2012;


42

--------------------------------------------------------------------------------




d.
the terms and provisions of this Stipulation, except as otherwise provided
herein, shall have no further force and effect with respect to the Settling
Parties and shall not be used in the Litigation or in any other proceeding by
anyone for any purpose, and any Judgment or order entered by the Court in
accordance with the terms of this Stipulation shall be treated as vacated, nunc
pro tunc; and

e.
within ten (10) business days after any such termination, the Gross Settlement
Fund (including accrued interest and any amounts returned pursuant to paragraph
6.6), less any allowable Administration, Notice and Distribution Costs that have
either been disbursed, or are determined to be incurred and chargeable as
Administration, Notice and Distribution Costs, shall be refunded by the Escrow
Agent to QEP.

9.4    If a certain portion of the persons or entities who would otherwise be
Class Members exclude themselves from the Class by submitting a Request for
Exclusion, that portion being specified in a separate supplemental agreement
between Class Representatives and QEP (“Supplemental Agreement”), then QEP shall
have the option to terminate its participation in this Stipulation and the
Settlement, pursuant to the terms set forth in the Supplemental Agreement. The
Supplemental Agreement shall not be filed with the Court, unless requested by
the Court, and then shall only be filed under seal for in camera inspection by
the Court.
9.5    Except as otherwise provided herein, in the event the Settlement is
terminated, the Settlement shall be without prejudice, and none of the terms
shall be effective or enforceable and the fact and terms of the Settlement shall
not be admissible in any trial of the Litigation or in any other litigation or
proceeding, and, except as otherwise expressly provided, this Stipulation shall
be null and void and shall have no further force or effect, and the Settling
Parties and members of the Class shall proceed in all respects as if this
Stipulation and any related orders had not been entered.

43

--------------------------------------------------------------------------------




10. APPEAL OF OBJECTORS
10.1    Any Class Member wishing to remain a Class Member, but objecting to any
part of the Settlement can do so only as set forth herein and in the Class
Notice attached as Exhibit 4. If the Court determines that the Settlement and
the awards of fees and expenses are fair to the Class as a whole, individual
objections may be severed for separate appeal and review based upon the
individual claims of the objecting Class Member, to the extent the individual
objection(s) do not challenge the settlement to the remaining Class Members or
any award of costs, fees and expenses, the intent being not to delay
distribution to Class Members who do not object and not to delay payment of
court awarded costs, fees and expenses except those which would be specifically
subject to the objection(s) of the objecting Class Member(s).
10.2    If any appeal is taken by any objector(s) that challenges the Settlement
to the remaining Class Members or any award of costs, fees and expenses, QEP
shall, upon the request of Class Representatives, join in and support any motion
to the trial court and/or appellate court seeking to have the appeal limited to
the funds attributable to the royalty interest(s) of the objecting Class
Member(s), so that the appeal cannot challenge the Settlement to the remaining
Class Members, challenge the overall award of costs, fees and expenses, or cause
the non-objecting Class Members to be prejudiced by the delay in payment of
their share of Settlement Proceeds as a result of interference by objectors who
seek to delay or otherwise affect payment of any funds beyond those the
objectors might argue they are individually entitled to receive. Because any
appeal by an objecting Class Member would delay the payment under the
Settlement, each Class Member that appeals agrees that if such Class Member's
claim and objection are not severed for separate appeal pursuant to Section
10.1, then each such Class Member shall put up a cash bond to be set by the
district court sufficient to reimburse Class Counsel's appellate fees, Class
Counsel's expenses, and the lost interest to the Class caused by the delay.

44

--------------------------------------------------------------------------------




11.         OTHER TERMS AND CONDITIONS
11.1    QEP expressly denies all allegations of wrongdoing or liability with
respect to the claims and allegations in the Litigation. It is expressly agreed
that neither this Settlement, the Settlement Agreement, nor any document
referred to herein, nor any action taken to carry out the Settlement Agreement
is, may be construed as, or may be used as, an admission by QEP of any fault,
wrongdoing or liability whatsoever with respect to the claims and allegations in
the Litigation. There has been no determination by any court, administrative
agency or other tribunal regarding the claims and allegations made against QEP.
By agreeing to settle the claims of the Class in the Litigation, QEP does not
admit that the Litigation could have been properly maintained as a contested
class action, and the Class does not admit any deficiency in the merits of their
claims. QEP also continues to claim that it had valid defenses to Class
Representatives' claims and that it has settled the case without the admission
of any fault, wrongdoing or liability whatsoever. QEP asserts it is entering
into the Settlement Agreement solely to compromise the disputed claims and avoid
the risk and expense of continued litigation.
11.2    Entering into or carrying out the Settlement Agreement, and any
negotiations or proceedings related thereto, is not, and shall not be construed
as, or deemed to be evidence of, an admission or concession by any of the
Parties to the Settlement Agreement and shall not be offered or received in
evidence in any action or proceeding by or against any party hereto in any
court, administrative agency or other tribunal for any purpose whatsoever other
than: (a) to enforce the provisions of the Settlement between QEP and any Class
Member(s), the provisions of the Settlement Agreement, or the provisions of any
related agreement, order, judgment or release; and, (b) to aid any proceedings
by QEP seeking indemnification or contribution for a portion of the Settlement
Cash Amount from other working interest owners in the Class Wells.
11.3    Any putative Class Member who opts out of the Class by executing a
timely and valid

45

--------------------------------------------------------------------------------




Request for Exclusion, as described below, shall have no right to object to the
Settlement in any way including but not limited to, the fairness, reasonableness
and/or amount of any aspect of the Settlement, Notice, Class Counsel's request
for attorneys' fees, costs and expenses, Case Contribution Awards, any Plan of
Allocation and/or Distribution Order(s), or any distribution of the Settlement
Funds. All Requests for Exclusion must be delivered into the hands of the
Settlement Administrator by the date set by the Court in the Preliminary
Approval Order and specified in the Notice and must include: (a) the Class
Member's name, address, telephone number, and notarized signature; (b) a
statement that the Class Member wishes to be excluded from the Class in
Chieftain Royalty Company and Jack Lancet v. QEP Energy Company; and (c) a
description of the Class Member's interest in any Class Well(s), including the
name, QEP well number, and legal location of such Class Well(s). Requests for
Exclusion may not be submitted through the website or by telephone, facsimile or
e-mail.
11.4    The Notice of Settlement shall require that any objection to the
Settlement between the Class and QEP, to this Settlement Agreement, or to the
application for Class Counsel's Fees and Expenses be in writing and comply with
all the requirements set forth herein and by the Court in the Notice of
Settlement to Class Members.
11.5    If a Class Member remains in the Class, he or she shall have the right
to file a valid objection only under the provisions the Court may determine are
appropriate, including the following:
Only a person or entity who remains a member of the Class shall have the right
to object to the proposed Settlement with QEP in any way including, but not
limited to, the fairness, reasonableness and amount of any aspect of the
Settlement, Notice, Class Counsel's requested fees and expenses, Case
Contribution Awards, and any Plan of Allocation and/or Distribution Order(s), or
any distribution of the Settlement Funds. Persons who desire to object to the
Settlement or the fees and expenses must file a written statement with the
United States District Court, Western District of Oklahoma Court Clerk, 200 NW
4th Street, Oklahoma City, Oklahoma and deliver a copy of same into the hands of
Class Counsel and Counsel for QEP at least 14 days prior to the final fairness
hearing. The written statement must contain:

46

--------------------------------------------------------------------------------




(a) A heading referring to Case No. CIV-11-212 and to the United States District
Court, Western District of Oklahoma;
(b) A statement as to whether the objector intends to appear at the Settlement
Fairness Hearing, either in person or through counsel, and, if through counsel,
identifying counsel by name, address and telephone number;
(c) A detailed statement of the specific legal and factual basis for each and
every objection;
(d) A list of any witnesses the objector may call at the Settlement Fairness
Hearing, together with a brief summary of each witness's expected testimony;
(e) A list of and copies of any exhibits the objector may seek to use at the
Settlement Fairness Hearing;
(f) A list of any legal authority the objector may present at the Settlement
Fairness Hearing;
(g) The objector's current address;
(h) The objector's current telephone number;
(i) The objector's signature executed before a Notary Public; and,
(j) Identification of the objector's interest in Class Wells by identifying each
Class Well (by well name, QEP well number, and legal location).
Any Class Member who fails to timely file such written statement and provide the
required information will not be permitted to present any objections at the
Settlement Fairness Hearing and such failure will render any such attempted
objection untimely and of no effect. All presentations of objections will be
further limited by the information listed.


11.6    All Parties shall use their best efforts to encourage and obtain
approval of the Settlement and to assist in the completion of the terms of the
agreement and the distribution of the Settlement Fund to the Class Members, and
their representatives and counsel or to any other party designated by the Court
to receive unclaimed funds resulting from the settlement. The Parties also agree
to promptly prepare and execute all documentation as may be reasonably required
to obtain final approval by the Court of this settlement, and to carry out the
terms of this Settlement Agreement.
11.7    After distribution of the Settlement Cash Amount is complete, counsel
and experts will return or destroy confidential documents produced by the other
party in the Litigation. This provision does not apply: (1) to transcripts of
depositions or trial testimony or other sworn statements of witnesses or
exhibits to any transcripts or statements or to any documents filed in the
public record;

47

--------------------------------------------------------------------------------




(2) to any documents the Settling Parties may agree are not to be considered
confidential; or (3) to any documents subject to a prior agreement between the
Settling Parties allowing their use in other litigation. After two years
following a final and unappealable judgment in the Litigation that includes all
issues, and particularly the distribution of the Settlement Cash Amount,
confidential documents that were within the materials retained for two years
shall be destroyed or returned to the producing party if so requested.
11.8    Except as otherwise provided herein or by a writing signed by all the
signatories hereto, the Settlement Agreement shall constitute the entire
agreement among the Settling Parties related to the Settlement of the
Litigation, and no representations, warranties or inducements have been made to
any party concerning the Settlement other than the representations, warranties
and covenants contained and memorialized in the Settlement Agreement. All of the
Exhibits attached to this Settlement Agreement are hereby incorporated into this
Settlement Agreement as though fully set forth herein. This Settlement Agreement
may not be modified or amended, nor may any of its provisions be waived, except
by a writing signed by all signatories hereto or their successors-in-interest.
11.9    This Settlement Agreement may be executed in one or more counterparts,
including by facsimile or imaged signatures. All executed counterparts taken
together shall be deemed to be one and the same instrument.
11.10    The Settling Parties and their counsel have mutually contributed to the
preparation of the Settlement Agreement. Accordingly, no provision of the
Settlement Agreement shall be construed against any party on the grounds that
one of the parties or its counsel drafted the provision. The Settling Parties
are each represented by competent counsel who have advised their own clients as
to the legal effects of this Settlement, and none of the Settling Parties have
received or relied upon

48

--------------------------------------------------------------------------------




advice from opposing counsel. Except as otherwise provided herein, each party
shall bear its own costs in connection with the Settlement and preparation of
the Settlement Agreement.
11.11    This Settlement Agreement and any disputes arising regarding the
agreement are governed by the laws of the State of Oklahoma.
11.12    The Settlement Agreement shall be binding upon, and inure to the
benefit of, the successors, trustees, and assigns of the parties hereto.
11.13    The Settling Parties intend this Settlement to be a final and complete
resolution of all disputes asserted or that could be asserted with respect to
the Settled Claims. Accordingly, the Settling Parties agree not to assert in any
forum that the Litigation was brought by Class Representatives or Class Counsel,
or defended by QEP or QEP's Counsel, in bad faith or without a reasonable basis.
The Settling Parties agree that the amount paid and the other terms of this
Settlement were negotiated at arm's-length and in good faith, including in
connection with several mediations conducted by the Honorable Francis McGovern,
and reflect a settlement that was reached voluntarily after consultation with
experienced legal counsel. The Settling Parties shall assert no claims of any
violation of Rule 11 of the Federal Rules of Civil Procedure, or any other law
or rule governing litigation conduct, relating to the maintenance, defense or
settlement of the Litigation.
11.14        The headings herein are used for the purpose of convenience only
and are not meant to have legal effect.
11.15        All disputes and proceedings with respect to the administration of
the Settlement Agreement and the determination of all controversies relating
thereto, including disputed questions of law and fact with respect to the
timeliness, validity and amounts of Claims, shall be subject to the jurisdiction
of the Court, except as provided by paragraphs 2.2 and 2.5. The Settling Parties
waive any right to trial by jury of any dispute arising under or relating to
this Stipulation or the Settlement.

49

--------------------------------------------------------------------------------




11.16        To the extent non-material modifications of this Stipulation are
necessary, such modification may be made by the Settling Parties after the
Execution Date without further notice to the Class as provided herein.
11.17        All counsel and any other person executing this Stipulation and any
of the exhibits hereto, or any related Settlement documents, warrant and
represent that they have the full authority to do so and that they have the
authority to take appropriate action required or permitted to be taken pursuant
to the Stipulation to effectuate its terms. The Settling Parties each represent
and warrant that they hold the claims being released in the Settlement and that
they have full authority to release such claims.
11.18        The Settling Parties stipulate and agree that all activity in the
Litigation, except that contemplated herein and in the Preliminary Approval
Order, the Notice, and the Judgment, shall be stayed and all hearings,
deadlines, and other proceedings in the Litigation, except a preliminary
approval hearing (if any) and the Final Fairness Hearing, shall be taken off
calendar. If any party is required to give notice to the other parties under
this Stipulation, such notice shall be in writing and shall be deemed to have
been duly given upon receipt by hand delivery, facsimile transmission or
electronic mail to the recipients in the signature block below.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

50

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties and their counsel have executed this Agreement,
in several, effective the 13th day of February, 2013.


CLASS REPRESENTATIVES:            


CHIEFTAIN ROYALTY COMPANY


/s/ Jack Lancet
JACK LANCET




CLASS COUNSEL:


/s/ Robert N. Barnes
Robert N. Barnes, OBA No. 537
rbarnes@barneslewis.com
Patranell Britten Lewis, OBA No. 12279
plewis@barneslewis.com
BARNES & LEWIS, LLP
720 N.W. 50th Street
Suite 200B
Oklahoma City, Oklahoma 73118
(405) 843-0363 telephone
(405) 843-0790 facsimile
                
-and-


/s/ Bradley E. Beckworth
Bradley E. Beckworth, OBA No. 19982
bbeckworth@nixlawfirm.com
Michael Angelovich
mangelovich@npraustin.com
Jeffrey Angelovich, OBA No. 19981
jangelovich@npraustin.com
Susan Whatley, OBA No. 30960
susanwhatley@nixlawfirm.com
Lisa Baldwin
lbaldwin@npraustin.com
Nix, Patterson & Roach, LLP
205 Linda Drive
Daingerfield, TX 75638
(903) 645-7333 telephone
(903) 645-4415 facsimile



51

--------------------------------------------------------------------------------






QEP REPRESENTATIVE:


                            


By: /s/ C. B. Stanely
Authorized Corporate Officer






ATTORNEYS FOR QEP:


    
By: /s/ John F. Shepherd
John F. Shepherd, P.C., OBA No. 20569
jshepherd@hollandhart.com
Barry C. Bartel
bcbartel@hollandhart.com
HOLLAND & HART, LLP
555 17th Street, Suite 3200
Denver, CO 80202-3979
303-295-8000 telephone
303-295-8261 facsimile


-and-


By: /s/ Max C. Tucker
Max C. Tuepker, OBA No. 9117
mtuepker@tuepker.com
MAX C. TUEPKER, P.C.
1322 N. Walker Avenue
Oklahoma City, OK 73103
405-235-1700 telephone
405-235-1714 facsimile





52